DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-11 and 14-18 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Application Publication 2019/0268536 A1 to Han et al.
With respect to claim 1 Han discloses, in Fig. 1-13, an image processing apparatus (101) (paragraph 61) comprising: an obtaining circuit that obtains image data (paragraph 46); a transmission circuit that transmits the image data to an external apparatus (paragraph 49); an image processing circuit that applies first image processing to the image data (paragraph 61); a reception circuit that receives a result of second image processing applied in the external apparatus to a part of the image data corresponding to a partial area of an entire image represented by the image data, prior to receiving a result of the second image processing applied in the external apparatus to the entirety of the image data corresponding to the entire image (paragraph 75, 77 and 104-105; where small raws may be sent first for processing and would thus return first 
With respect to claim 2 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the transmission circuit first transmits the part of the image data to the external apparatus and then transmits the entirety of the image data to the external apparatus (paragraph 75).
With respect to claim 4 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the transmission circuit transmits the entirety of the image data and information regarding the partial area to the external apparatus, and does not separately transmit the part of the image data to the external apparatus (paragraph 75; where they can also be sent together).
With respect to claim 5 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, further comprising a determination circuit that 
With respect to claim 6 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the transmission circuit transmits the entirety of the image data and information for determining the partial area to the external apparatus, and does not separately transmit the part of the image data to the external apparatus (paragraph 75; where they can also be sent together).
With respect to claim 7 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the indicator also indicates a perimeter of the partial area (paragraph 106-107).
With respect to claim 9 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the indicator represents the status of the second image processing by brightness of the partial area and brightness of other areas of the displayed image (Fig. 7B).
With respect to claim 10 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 1, wherein the image data is RAW data, and the first image processing and the second image processing are each developing processing (paragraph 61-62).
With respect to claim 11 Han discloses, in Fig. 1-13, the image processing apparatus according to claim 10, wherein the second image processing results in higher image quality than the first image processing (paragraph 68).
With respect to claim 14 Han discloses, in Fig. 1-13, an information processing apparatus (301) (paragraph 62) comprising: a reception circuit that receives image data 
Claims 15-16 are rejected for similar reasons as claims 1 and 14 respectively as they are corresponding method claims to those of apparatus claims 1 and 14.
Claims 17-18 are rejected for similar reasons as claims 1 and 14 respectively as they are corresponding program claims to those of apparatus claims 1 and 14 and Han discloses the use of a control program in paragraph 171.
Allowable Subject Matter
Claims 3, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0139689 A1 to Georgis et al; US 2007/0030357 A1 to Levien et al; and US 2021/0127020 A1 to Yang et al show other cameras connected to external devices that have the external device process the images differently than the camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

September 24, 2021